Opinion issued February 13, 2014.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00049-CV
                            ———————————
     BRODERICK JACKSON AND ROMONA JACKSON, Appellants
                                        V.
                       STATE FARM LLOYDS, Appellee



                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-72227



                          MEMORANDUM OPINION

      The parties, representing that they have reached a settlement in this matter,

have filed an agreed motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a). No

opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See id.




                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2